                                                     Case 2:19-cv-01862-JCM-DJA Document 8 Filed 11/14/19 Page 1 of 3



                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2   GREENBERG TRAURIG, LLP
                                                3   10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                                4   Telephone: (702) 792-3773
                                                    Facsimile: (702) 792-9002
                                                5   Email: swanise@gtlaw.com
                                                6   Counsel for Defendants
                                                7

                                                8                       IN THE UNITED STATES DISTRICT COURT

                                                9                             FOR THE DISTRICT OF NEVADA

                                               10

                                               11   SHONTELLE BAKER,                                  CASE NO. 2:19-cv-01862-JCM-DJA
                                               12                               Plaintiff,
GREENBERG TRAURIG, LLP




                                               13                                                     STIPULATION TO SUBSTITUTE
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                           v.                                         ATTORNEYS
                                               14
                           Suite 600




                                                    C. R. BARD, INCORPORATED and
                                               15
                                                    BARD PERIPHERAL VASCULAR,
                                               16   INCORPORATED,

                                               17                                Defendants.
                                               18

                                               19          Defendants C. R. BARD, INC. and BARD PERIPHERAL VASCULAR, INC. hereby
                                               20   substitute Eric W. Swanis, Esq. of Greenberg Traurig LLP as counsel of record in this action
                                               21   in place and stead of Richard B. North, Jr., Esq. of Nelson Mullins.
                                               22          Copies of all future pleadings, orders, notices, records, correspondence should be
                                               23   served upon Eric W. Swanis, Esq. of the law firm of Greenberg Traurig LLP, 10845 Griffith
                                               24   Peak Drive, Suite 600, Las Vegas, Nevada 89135, (702) 792-3773.
                                               25   ///
                                               26   ///
                                               27   ///
                                               28   ///



                                                                                                  1
                                                    Case 2:19-cv-01862-JCM-DJA Document 8 Filed 11/14/19 Page 2 of 3



                                                1        The following hereby consent to the above and foregoing substitution of counsel.
                                                2        DATED this 14th day of November 2019.
                                                3    C. R. BARD, INC.                                     BARD PERIPHERAL VASCULAR, INC.
                                                     Defendant                                            Defendant
                                                4

                                                5    By: /s/ Greg A. Dadika                               By: /s/ Greg A. Dadika
                                                6        Its: Associate General Counsel, Litigation          Its: Associate General Counsel, Litigation

                                                7        The following hereby consent to the above and foregoing substitution of counsel.
                                                8        DATED this 14th day of November 2019.
                                                9                                                           NELSON MULLINS
                                               10                                                     By: /s/ Richard B. North, Jr.
                                               11                                                         RICHARD B. NORTH, JR. ESQ.
                                                                                                          Atlantic Station
                                               12                                                         201 17th Street NW, Suite 1700
                                                                                                          Atlanta, Georgia 30363
GREENBERG TRAURIG, LLP




                                               13                                                         Telephone: (404) 322-6155
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14        I am duly admitted to practice in this District. Above substitution accepted.
                           Suite 600




                                               15        DATED this 14th day of November 2019.
                                                                                                             GREENBERG TRAURIG, LLP
                                               16

                                               17
                                                                                                      By: /s/ Eric W. Swanis
                                               18                                                         ERIC W. SWANIS, ESQ.
                                                                                                          Nevada Bar No. 6840
                                               19                                                         10845 Griffith Peak Drive, Suite 600
                                                                                                          Las Vegas, Nevada 89135
                                               20

                                               21        Please check one: ■ Retained, or □ Appointed by the Court.
                                               22                                                          APPROVED:
                                               23

                                               24      DATED: November 18, 2019
                                                                                                          UNITED
                                                                                                          Daniel J. SAlbregts
                                                                                                                      TATES DISTRICT COURT JUDGE
                                               25                                                         United States Magistrate Judge
                                               26

                                               27

                                               28




                                                                                                      2
                                                     Case 2:19-cv-01862-JCM-DJA Document 8 Filed 11/14/19 Page 3 of 3



                                                1                                 CERTIFICATE OF SERVICE
                                                2          I hereby certify that on November 14, 2019, I caused the foregoing document to be
                                                3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                                4   notification of such filing to the CM/ECF participants registered to receive such service, and
                                                5   I hereby certify that I have mailed by United States Postal Service the document to the
                                                6   following non-ECF participants:
                                                7          Paul L. Stoller (No. 016773)
                                                           Ashley Crowell (No. 027286)
                                                8
                                                           DALIMONTE RUEB STOLLER, LLP
                                                9          2425 E. Camelback Road, Suite 500 Phoenix, Arizona 85016
                                                           Telephone: (602) 888-2807
                                               10          paul@drlawllp.com
                                               11          ashley@drlawllp.com
                                                           Counsel for Plaintiff
                                               12
                                                           John A. Dalimonte
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135




                                                           (MA Bar No. 554554)
                   10845 Griffith Peak Drive




                                               14          DALIMONTE RUEB STOLLER, LLP
                           Suite 600




                                                           85 Devonshire Street, Suite 1000
                                               15          Boston, MA 02109
                                               16          Telephone: (833) 443-7529
                                                           Facsimile: (855) 205-2053
                                               17          john@drlawllp.com
                                                           Co-Counsel for Plaintiff
                                               18

                                               19
                                                                                                         /s/ Evelyn Escobar-Gaddi
                                               20                                                An employee of GREENBERG TRAURIG, LLP

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28




                                                                                                  3
